576 So. 2d 943 (1991)
Jerry L. PARKER, Appellant,
v.
STATE of Florida, Appellee.
No. 90-551.
District Court of Appeal of Florida, First District.
March 28, 1991.
*944 Barbara M. Linthicum, Public Defender, P. Douglas Brinkmeyer, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
Parker alleges that he should be allowed to withdraw his plea because he was not properly informed of the maximum sentence which he could receive pursuant to the plea agreement. Appellant, however, never moved to withdraw the plea at the time of sentencing. The issue is, therefore, not cognizable on direct appeal. Murray v. State, 566 So. 2d 30 (Fla. 1st DCA 1990). Appeal dismissed.
BOOTH, ZEHMER and WOLF, JJ., concur.